In this proceeding pursuant to article 78 of the CPLR, presently before this court, to review á, determination of respondent Suffolk County Planning Commission, made February 3, 1972, which denied petitioners’ application to change the zoning classification of their property, respondents have made a motion to amend the record. Motion granted to the extent of remanding this matter to Special Term to hear and report as to whether the proposed amendments correctly reflect that a duly convened meeting of the Suffolk County Planning Commission acted on (he resolution at issue, whether the resolution was duly adopted, the number of Commissioners present, at the meeting and the vote taken upon the resolution. In the interim, the proceeding and the motion are held in abeyance. Latham, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.